803 F.2d 713Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles L. Holloway, Plaintiff - Appellantv.Margaret M. Heckler, Secretary of Health and Human Services,Defendants - Appellees.
No. 86-1112.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1986.Decided Oct. 7, 1986.

Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
(Charles L. Holloway, Appellant Pro Se.  Debra Jean Prillaman, Office of the United States Attorney;  Harry S. Gold, Office of the General Counsel, Social Security Division, for Appellees.)

PER CURIAM:

2
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Holloway v. Heckler, C/A No. 85-523-R (E.D.Va., April 28, 1986).

AFFIRMED